Name: Commission Regulation (EEC) No 702/85 of 18 March 1985 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 85 Official Journal of the European Communities No L 76/ 11 COMMISSION REGULATION (EEC) No 702/8S of 18 March 1985 suspending advance fixing of the export refund for certain pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 472/85 (4) ; Whereas it is necessary, in the light of the situation on the world market, to adjust the refunds ; whereas, in order to discourage applications for the advance fixing of refunds from being submitted for speculative purposes, the advance fixing of refunds should be suspended until the new refunds come into effect, HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refunds in respect of products falling within headings No 02.01 and No 16.02 which are listed in the Annex to Regulation (EEC) No 472/85 is hereby suspended from 19 to 21 March 1985.  Article 2 This Regulation shall enter into force on 19 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1985. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . ( 3) OJ No L 282, 1 . 11 . 1975, p. 39 . &lt; OJ No L 58 , 26 . 2 . 1985, p. 9 .